DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 2/22/22, all requested changes to the claims have been entered.  Claims 1-19 were previously pending.  Claims 4-6, 10-12 and 16-18 have been cancelled.  Claims 1-3, 7-9, 13-15 and 19 are currently pending.  The incorporation of previously indicated allowable subject matter from previously pending dependent claims 6, 12 and 18, along with intervening claims, into independent claims 1, 9 and 15 has resolved the pending prior art rejections, and places all the pending claims into condition for allowance.

Allowable Subject Matter
Claims 1-3, 7-9, 13-15 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
	
The incorporation of previously indicated allowable subject matter from previously pending dependent claims 6, 12 and 18, along with intervening claims, into independent claims 1, 9 and 15 has resolved the pending prior art rejections, and places all the pending claims into condition for allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON W CARTER/Primary Examiner, Art Unit 2665